Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 1 of 13 Page ID #:363



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10                                 WESTERN DIVISION
   11 NIKE, INC.,                                    Case No. 2:19-cv-09230-MWF-JDE
   12             Plaintiff,                         STIPULATED PROTECTIVE
   13                                                ORDER
             vs.
   14 SKECHERS U.S.A., INC.,
   15         Defendant.
   16
   17        Pursuant to the parties’ stipulation (Dkt. 48), and good cause appearing
   18 therefor, the Court makes the following findings and enters the following order.
   19       1.      PURPOSE AND LIMITS OF THIS ORDER
   20        Discovery in this action is likely to involve confidential, proprietary or private
   21 information requiring special protection from public disclosure and from use for any
   22 purpose other than this litigation. Thus, the Court enters this Protective Order. This
   23 Order does not confer blanket protections on all disclosures or responses to discovery,
   24 and the protection it gives from public disclosure and use extends only to the specific
   25 material entitled to confidential treatment under the applicable legal principles. This
   26 Order does not automatically authorize the filing under seal of material designated
   27 under this Order. Instead, the parties must comply with Local Rule 79-5.1 and this
   28


                                                 1
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 2 of 13 Page ID #:364



    1 Order if they seek to file anything under seal. This Order does not govern the use at
    2 trial of material designated under this Order.
    3         1.1   Good Cause Statement. This action is likely to involve trade secrets,
    4 customer and pricing lists and other valuable research, development, commercial,
    5 financial, technical and/or proprietary information for which special protection from
    6 public disclosure and from use for any purpose other than prosecution of this action
    7 is warranted. Such confidential and proprietary materials and information consist of,
    8 among other things, confidential business or financial information, information
    9 regarding confidential business practices, or other confidential research,
   10 development, or commercial information (including information implicating privacy
   11 rights of third parties), information otherwise generally unavailable to the public, or
   12 which may be privileged or otherwise protected from disclosure under state or federal
   13 statutes, court rules, case decisions, or common law. Accordingly, to expedite the
   14 flow of information, to facilitate the prompt resolution of disputes over confidentiality
   15 of discovery materials, to adequately protect information the parties are entitled to
   16 keep confidential, to ensure that the parties are permitted reasonable necessary uses
   17 of such material in preparation for and in the conduct of trial, to address their handling
   18 at the end of the litigation, and serve the ends of justice, a protective order for such
   19 information is justified in this matter. It is the intent of the parties that information
   20 will not be designated as confidential for tactical reasons and that nothing be so
   21 designated without a good faith belief that it has been maintained in a confidential,
   22 non-public manner, and there is good cause why it should not be part of the public
   23 record of this case.
   24         2.    DESIGNATING PROTECTED MATERIAL
   25         2.1   Over-Designation Prohibited. Any party or non-party who designates
   26 information or items for protection under this Order as “CONFIDENTIAL,”
   27 “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
   28 CONFIDENTIAL – SOURCE CODE” (a “designator”) must only designate


                                                 -2-
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 3 of 13 Page ID #:365



    1 specific material that qualifies under the appropriate standards. To the extent
    2 practicable, only those parts of documents, items or oral or written communications
    3 that require protection shall be designated. Designations with a higher
    4 confidentiality level when a lower level would suffice are prohibited. Mass,
    5 indiscriminate, or routinized designations are prohibited. Unjustified designations
    6 expose the designator to sanctions, including the Court’s striking all confidentiality
    7 designations made by that designator. Designation under this Order is allowed only
    8 if the designation is necessary to protect material that, if disclosed to persons not
    9 authorized to view it, would cause competitive or other recognized harm. Material
   10 may not be designated if it has been made public, or if designation is otherwise
   11 unnecessary to protect a secrecy interest. If a designator learns that information or
   12 items that it designated for protection do not qualify for protection at all or do not
   13 qualify for the level of protection initially asserted, that designator must promptly
   14 notify all parties that it is withdrawing the mistaken designation.
   15         2.2   Manner and Timing of Designations. Designation under this Order
   16 requires the designator to affix the applicable legend (“CONFIDENTIAL,”
   17 “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
   18 CONFIDENTIAL – SOURCE CODE”) to each page that contains protected
   19 material. For electronically stored information on which affixing the applicable
   20 legend to each page is not practical, the designator shall designate the electronic file
   21 with the applicable confidentiality designation “[CONFIDENTIAL]”, “[HIGHLY
   22 CONFIDENTIAL – AEO]”, or “[HIGHLY CONFIDENTIAL – SOURCE CODE]”
   23 in the file name. For testimony given in deposition or other proceeding, the
   24 designator shall specify all protected testimony and the level of protection being
   25 asserted. It may make that designation during the deposition or proceeding, or may
   26 invoke, on the record or by written notice to all parties on or before the next
   27 business day, a right to have up to 21 days from the deposition or proceeding to
   28 make its designation.


                                                 -3-
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 4 of 13 Page ID #:366



    1        2.2.1 A party or non-party that makes original documents or materials
    2 available for inspection need not designate them for protection until after the
    3 inspecting party has identified which material it would like copied and produced.
    4 During the inspection and before the designation, all material shall be treated as
    5 HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After the inspecting
    6 party has identified the documents it wants copied and produced, the producing
    7 party must designate the documents, or portions thereof, that qualify for protection
    8 under this Order.
    9        2.2.2 Parties shall give advance notice if they expect a deposition or other
   10 proceeding to include designated material so that the other parties can ensure that
   11 only authorized individuals are present at those proceedings when such material is
   12 disclosed or used. The use of a document as an exhibit at a deposition shall not in
   13 any way affect its designation. Transcripts containing designated material shall have
   14 a legend on the title page noting the presence of designated material, and the title
   15 page shall be followed by a list of all pages (including line numbers as appropriate)
   16 that have been designated, and the level of protection being asserted. The designator
   17 shall inform the court reporter of these requirements. Any transcript that is prepared
   18 before the expiration of the 21-day period for designation shall be treated during that
   19 period as if it had been designated HIGHLY CONFIDENTIAL – ATTORNEY
   20 EYES ONLY unless otherwise agreed. After the expiration of the 21-day period, the
   21 transcript shall be treated only as actually designated.
   22        2.3    Inadvertent Failures to Designate. An inadvertent failure to designate
   23 does not, standing alone, waive protection under this Order. Upon timely assertion
   24 or correction of a designation, all recipients must make reasonable efforts to ensure
   25 that the material is treated according to this Order.
   26        3.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
   27        All challenges to confidentiality designations shall proceed under Local Rule
   28 37-1 through Local Rule 37-4.


                                                -4-
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 5 of 13 Page ID #:367



    1        4.     ACCESS TO DESIGNATED MATERIAL
    2        4.1    Basic Principles. A receiving party may use designated material only
    3 for this litigation. Designated material may be disclosed only to the categories of
    4 persons and under the conditions described in this Order.
    5        4.2    Disclosure of CONFIDENTIAL Material Without Further
    6 Approval. Unless otherwise ordered by the Court or permitted in writing by the
    7 designator, a receiving party may disclose any material designated
    8 CONFIDENTIAL only to:
    9        4.2.1 The receiving party’s outside counsel of record in this action and
   10 employees of outside counsel of record to whom disclosure is reasonably necessary;
   11        4.2.2 The officers, directors, and employees of the receiving party to whom
   12 disclosure is reasonably necessary, and who have signed the Agreement to Be
   13 Bound (Exhibit 1);
   14        4.2.3 Experts retained by the receiving party’s outside counsel of record to
   15 whom disclosure is reasonably necessary and who have signed the Agreement to Be
   16 Bound (Exhibit 1), as well as the experts’ employee support staff to whom
   17 disclosure is reasonably necessary;
   18        4.2.4 The Court and its personnel;
   19        4.2.5 Outside court reporters and their staff, professional jury or trial
   20 consultants, mock jurors, and professional vendors to whom disclosure is reasonably
   21 necessary, and who have signed the Agreement to Be Bound (Exhibit 1);
   22        4.2.6 During their depositions, witnesses in the action to whom disclosure is
   23 reasonably necessary and who have signed the Agreement to Be Bound (Exhibit 1);
   24 and
   25        4.2.7 The author or recipient of a document containing the material, or a
   26 custodian or other person who otherwise possessed or knew the information.
   27        4.3    Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
   28 ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material Without


                                                -5-
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 6 of 13 Page ID #:368



    1 Further Approval. Unless permitted in writing by the designator, a receiving party
    2 may disclose material designated HIGHLY CONFIDENTIAL – ATTORNEY
    3 EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE without further
    4 approval only to:
    5         4.3.1 The receiving party’s outside counsel of record in this action and
    6 employees of outside counsel of record to whom it is reasonably necessary to
    7 disclose the information;
    8         4.3.2 The Court and its personnel;
    9         4.3.3 Outside court reporters and their staff, professional jury or trial
   10 consultants, mock jurors, and professional vendors to whom disclosure is reasonably
   11 necessary, and who have signed the Agreement to Be Bound (Exhibit 1); and
   12         4.3.4 The author or recipient of a document containing the material, or a
   13 custodian or other person who otherwise possessed or knew the information.
   14         4.4   Procedures for Approving or Objecting to Disclosure of HIGHLY
   15 CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
   16 CONFIDENTIAL – SOURCE CODE Material to In-House Counsel or
   17 Experts. Unless agreed to in writing by the designator:
   18         4.4.1 A party seeking to disclose to in-house counsel any material designated
   19 HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must first make a written
   20 request to the designator providing the full name of the in-house counsel, the city
   21 and state of such counsel’s residence, and such counsel’s current and reasonably
   22 foreseeable future primary job duties and responsibilities in sufficient detail to
   23 determine present or potential involvement in any competitive decision-making. In-
   24 house counsel are not authorized to receive material designated HIGHLY
   25 CONFIDENTIAL – SOURCE CODE.
   26         4.4.2 A party seeking to disclose to an expert retained by outside counsel of
   27 record any information or item that has been designated HIGHLY
   28 CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –


                                                 -6-
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 7 of 13 Page ID #:369



    1 SOURCE CODE must first make a written request to the designator that (1)
    2 identifies the general categories of HIGHLY CONFIDENTIAL – ATTORNEY
    3 EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE information that
    4 the receiving party seeks permission to disclose to the expert, (2) sets forth the full
    5 name of the expert and the city and state of his or her primary residence, (3) attaches
    6 a copy of the expert’s current resume, (4) identifies the expert’s current employer(s),
    7 (5) identifies each person or entity from whom the expert has received compensation
    8 or funding for work in his or her areas of expertise (including in connection with
    9 litigation) in the past five years, and (6) identifies (by name and number of the case,
   10 filing date, and location of court) any litigation where the expert has offered expert
   11 testimony, including by declaration, report or testimony at deposition or trial, in the
   12 past five years. If the expert believes any of this information at (4) - (6) is subject to
   13 a confidentiality obligation to a third party, then the expert should provide whatever
   14 information the expert believes can be disclosed without violating any
   15 confidentiality agreements, and the party seeking to disclose the information to the
   16 expert shall be available to meet and confer with the designator regarding any such
   17 confidentiality obligations.
   18         4.4.3 A party that makes a request and provides the information specified in
   19 paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the identified in-
   20 house counsel or expert and his/her employee support staff to whom disclosure is
   21 reasonably necessary unless, within seven days of delivering the request, the party
   22 receives a written objection from the designator providing detailed grounds for the
   23 objection.
   24         4.4.4 All challenges to objections from the designator shall proceed under
   25 Local Rule 37-1 through Local Rule 37-4.
   26         5.     SOURCE CODE
   27         5.1    Designation of Source Code. If production of source code is
   28 necessary, a party may designate it as HIGHLY CONFIDENTIAL – SOURCE


                                                  -7-
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 8 of 13 Page ID #:370



    1 CODE if it is, or includes, confidential, proprietary, or trade secret source code.
    2         5.2   Location and Supervision of Inspection. Any HIGHLY
    3 CONFIDENTIAL – SOURCE CODE produced in discovery shall be made
    4 available for inspection, in a format allowing it to be reasonably reviewed and
    5 searched, during normal business hours or at other mutually agreeable times, at an
    6 office of the designating party’s counsel or another mutually agreeable location. The
    7 source code shall be made available for inspection on a secured computer in a
    8 secured room, and the inspecting party shall not copy, remove or otherwise transfer
    9 any portion of the source code onto any recordable media or recordable device. The
   10 designator may visually monitor the activities of the inspecting party’s
   11 representatives during any source code review, but only to ensure that there is no
   12 unauthorized recording, copying or transmission of the source code.
   13         5.3   Paper Copies of Source Code Excerpts. The inspecting party may
   14 request paper copies of limited portions of source code that are reasonably necessary
   15 for the preparation of court filings, pleadings, expert reports, other papers or for
   16 deposition or trial. The designator shall provide all such source code in paper form,
   17 including Bates numbers and the label “HIGHLY CONFIDENTIAL – SOURCE
   18 CODE.”
   19         5.4   Access Record. The inspecting party shall maintain a record of any
   20 individual who has inspected any portion of the source code in electronic or paper
   21 form, and shall maintain all paper copies of any printed portions of the source code
   22 in a secured, locked area. The inspecting party shall not convert any of the
   23 information contained in the paper copies into any electronic format other than for
   24 the preparation of a pleading, exhibit, expert report, discovery document, deposition
   25 transcript, or other Court document. Any paper copies used during a deposition shall
   26 be retrieved at the end of each day and must not be left with a court reporter or any
   27 other unauthorized individual.
   28


                                                 -8-
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 9 of 13 Page ID #:371



    1         6.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
    2                  PRODUCED IN OTHER LITIGATION
    3         6.1      Subpoenas and Court Orders. This Order in no way excuses
    4 noncompliance with a lawful subpoena or court order. The purpose of the duties
    5 described in this section is to alert the interested parties to the existence of this
    6 Order and to give the designator an opportunity to protect its confidentiality interests
    7 in the court where the subpoena or order issued.
    8         6.2      Notification Requirement. If a party is served with a subpoena or a
    9 court order issued in other litigation that compels disclosure of any information or
   10 items received by that party in this action and designated in this action as
   11 CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY, or
   12 HIGHLY CONFIDENTIAL – SOURCE CODE, that party must do the following.
   13         6.2.1 Promptly notify the designator in writing. Such notification shall
   14 include a copy of the subpoena or court order.
   15         6.2.2 Promptly notify in writing the party who caused the subpoena or order
   16 to issue in the other litigation that some or all of the material covered by the
   17 subpoena or order is subject to this Order. Such notification shall include a copy of
   18 this Order.
   19         6.2.3 Cooperate with all reasonable procedures sought by the designator
   20 whose material may be affected.
   21         6.3      Wait For Resolution of Protective Order. If the designator promptly
   22 seeks a protective order, the party served with the subpoena or court order shall not
   23 produce any information designated in this action as CONFIDENTIAL, HIGHLY
   24 CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
   25 SOURCE CODE before a determination by the court where the subpoena or order
   26 issued, unless the party has obtained the designator’s permission. The designator
   27 shall bear the burden and expense of seeking protection of its confidential material
   28 in that court.


                                                  -9-
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 10 of 13 Page ID #:372



    1         7.    UNAUTHORIZED DISCLOSURE OF DESIGNATED
    2               MATERIAL
    3         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
    4 designated material to any person or in any circumstance not authorized under this
    5 Order, it must immediately (1) notify in writing the designator of the unauthorized
    6 disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
    7 designated material, (3) inform the person or persons to whom unauthorized
    8 disclosures were made of all the terms of this Order, and (4) use reasonable efforts
    9 to have such person or persons execute the Agreement to Be Bound (Exhibit 1).
   10         8.    INADVERTENT PRODUCTION OF PRIVILEGED OR
   11               OTHERWISE PROTECTED MATERIAL
   12         When a producing party gives notice that certain inadvertently produced
   13 material is subject to a claim of privilege or other protection, the obligations of the
   14 receiving parties are those set forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is
   15 not intended to modify whatever procedure may be established in an e-discovery
   16 order that provides for production without prior privilege review pursuant to Fed. R.
   17 Evid. 502(d) and (e).
   18         9.    FILING UNDER SEAL
   19         Without written permission from the designator or a Court order, a party may
   20 not file in the public record in this action any designated material. A party seeking to
   21 file under seal any designated material must comply with Local Rule 79-5 and this
   22 Court’s Standing Order with respect to the filing of under seal documents. Filings
   23 may be made under seal only pursuant to a court order authorizing the sealing of the
   24 specific material at issue. The fact that a document has been designated under this
   25 Order is insufficient to justify filing under seal. Instead, parties must explain the
   26 basis for confidentiality of each document sought to be filed under seal. Because a
   27 party other than the designator will often be seeking to file designated material,
   28 cooperation between the parties in preparing, and in reducing the number and extent


                                                - 10 -
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 11 of 13 Page ID #:373



    1 of, requests for under seal filing is essential. Accordingly, counsel are ordered to
    2 meet and confer in person or by telephone at least seven (7) calendar days prior to
    3 the filing of an application wherein the basis for the sealing is that it has been
    4 deemed confidential by the other party. Not later than two (2) calendar days after the
    5 meet and confer process, the opposing party shall confirm whether such information
    6 shall be designated as confidential or whether it can be made available to the public.
    7 Such an application shall contain the dates and method by which the parties met and
    8 conferred otherwise it will be denied without prejudice to an amended application
    9 being filed after counsel have completed this process. If a receiving party’s request
   10 to file designated material under seal pursuant to Local Rule 79-5.1 is denied by the
   11 Court, then the receiving party may file the material in the public record unless (1)
   12 the designator seeks reconsideration within four (4) days of the denial, or (2) as
   13 otherwise instructed by the Court.
   14         10.   FINAL DISPOSITION
   15         Within 60 days after the final disposition of this action, each party shall return
   16 all designated material to the designator or destroy such material, including all copies,
   17 abstracts, compilations, summaries and any other format reproducing or capturing any
   18 designated material. The receiving party must submit a written certification to the
   19 designator by the 60-day deadline that (1) identifies (by category, where appropriate)
   20 all the designated material that was returned or destroyed, and (2) affirms that the
   21 receiving party has not retained any copies, abstracts, compilations, summaries or any
   22 other format reproducing or capturing any of the designated material. This provision
   23 shall not prevent counsel from retaining an archival copy of all pleadings, motion
   24 papers, trial, deposition and hearing transcripts, legal memoranda, correspondence,
   25 deposition and trial exhibits, expert reports, attorney work product, and consultant
   26 and expert work product, even if such materials contain designated material. Any such
   27 archival copies remain subject to this Order.
   28


                                                - 11 -
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 12 of 13 Page ID #:374



    1 IT IS SO ORDERED.
    2
    3 Dated: April 21, 2020               ____________________________
                                          JOHN D. EARLY
    4
                                          United States Magistrate Judge
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                           - 12 -
Case 2:19-cv-09230-MWF-JDE Document 50 Filed 04/21/20 Page 13 of 13 Page ID #:375



    1                                           EXHIBIT 1
    2                               AGREEMENT TO BE BOUND
    3        I, _____________________________ [print or type full name], of
    4 ___________________________________________________________________
    5 [print or type full address], declare under penalty of perjury that I have read in its
    6 entirety and understand the Protective Order that was issued by the United States
    7 District Court for the Central District of California on _______ [date] in the case of
    8 NIKE, Inc. v. Skechers U.S.A., Inc., Case No. 2:19-cv-09230-MWF-JDE. I agree to
    9 comply with and to be bound by all the terms of this Protective Order, and I
   10 understand and acknowledge that failure to so comply could expose me to sanctions
   11 and punishment for contempt. I solemnly promise that I will not disclose in any
   12 manner any information or item that is subject to this Protective Order to any person
   13 or entity except in strict compliance with this Order.
   14        I further agree to submit to the jurisdiction of the United States District Court
   15 for the Central District of California for the purpose of enforcing this Order, even if
   16 such enforcement proceedings occur after termination of this action.
   17        I hereby appoint __________________________ [print or type full name] of
   18 ___________________________________________________________________
   19 ______________________ [print or type full address and telephone number] as my
   20 California agent for service of process in connection with this action or any
   21 proceedings related to enforcement of this Order.
   22        Date: ___________________________
   23        City and State where sworn and signed: ______________________________
   24        Printed name: __________________________________
   25        Signature: ________________________________
   26
   27
   28


                                                - 13 -
